JOANOS, Judge.
This is an appeal from a workers’ compensation order in which the deputy commissioner found that Gregorio Lucas suffered a compensable heart attack arising out of and in the course of his employment, and as a consequence the deputy awarded death benefits, widow dependency benefits, and payment of medical bills, attorney’s fees, and costs. We affirm in part, reverse in part and remand.
The employer and carrier raise three points for review: (1) whether the deputy commissioner erred in finding that Gregorio Lucas suffered a compensable heart attack, (2) whether the deputy commissioner erred in ordering payment of medical bills without regard to the medical fee schedule, and (3) whether the deputy commissioner erred in awarding an attorney’s fee computed on the total of all benefits awarded, without reference to the medical fee schedule and reduction of future compensation benefits to present value.
We find no error with regard to the deputy’s finding that Mr. Lucas suffered a work-related heart attack. The record contains competent substantial evidence, both lay and medical, to support the deputy’s finding on this point, and we affirm on the authority of Popiel v. Broward County School Board, 432 So.2d 1374 (Fla. 1st DCA 1983).
With regard to point two, claimant agrees with the employer and carrier that the decretal portion of the deputy’s order should be amended to reflect that the medical bills are to be paid in accordance with the medical fee schedule. § 440.-13(3)(a), Florida Statutes (1981); Mt. Sinai Medical Center v. Samuels, 453 So.2d 81 (Fla. 1st DCA 1984). Claimant also agrees with the position taken by the employer and carrier on point three, i.e., that the attorney’s fee award should be calculated with reference to any modification in the amount of the medical bills and after reduction of future benefits to present value. See: School Board of Collier County v. Salter, 457 So.2d 1132 (Fla. 1st DCA 1984).
Accordingly, we affirm point one of this appeal, and reverse and remand points two and three for recalculation of the amount payable for medical bills in accordance with any modification of medical benefits payable and the reduction of future compensation to present value.
Affirmed in part, reversed in part and remanded for proceedings consistent with this opinion.
MILLS and BARFIELD, JJ., concur.